         Case 3:11-cr-00088-RCJ-VPC Document 71 Filed 02/11/21 Page 1 of 2




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Guadalupe Rojas-Guzman.

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 3-11-cr-00088-RCJ-VPC
12                  Plaintiff,                           ORDER GRANTING STIPULATION
13                                                       TO CONTINUE MOTION
            v.
                                                         DEADLINES (ECF No. 70)
14   GUADALUPE ROJAS-GUZMAN.,
15                  Defendant.
16
17          IT    IS    HEREBY       STIPULATED         AND      AGREED,        by    and    between
18   Nicholas A. Trutanich, United States Attorney, and Elizabeth O. White, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
20   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
21   for Guadalupe Rojas-Guzman, that the deadline to file the supplement to motion for
22   compassionate release be extended from March 10, 2021 to April 9, 2021; and that the
23   government’s response deadline extended from March 15, 2021 to April 23, 2021.
24          This is the first stipulation to continue the. Counsel needs additional time to obtain and
25   review Mr. Guzman-Rojas’ medical records and to arrange a legal call with Mr. Guzman-Rojas,
26   who is located at Big Spring (Flightline) Correctional Institution in Big Spring, Texas. Counsel
         Case 3:11-cr-00088-RCJ-VPC Document 71 Filed 02/11/21 Page 2 of 2




 1   requests to continue the deadlines to exercise due diligence, in the interests of justice, and not
 2   for any purpose of delay.
 3          DATED this 10th day of February 2021.
 4    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
 5
 6        /s/ Nisha Brooks-Whittington                     /s/ Elizabeth O. White
      By_____________________________                  By_____________________________
 7
      NISHA BROOKS-WHITTINGTON                         ELIZABETH O. WHITE
 8    Assistant Federal Public Defender                Assistant United States Attorney

 9
10                                                    IT IS SO ORDERED:
11
12                                                    ____________________________________
13                                                    UNITED STATES DISTRICT JUDGE

14
                                                      DATED: February 11, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
